Citation Nr: 1329559	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-49 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for chemical dependency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2010 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for chemical dependency. 

In this rating decision, the RO also determined that new and 
material had not been presented to reopen the Veteran's 
previously denied claims of entitlement to service 
connection for depression, bipolar disorder, dementia, mood 
disorder, short-term memory loss, a psychiatric disorder, 
and insomnia.

A notice of disagreement (NOD) that was received in January 
2010 was limited to the single issue of service connection 
for chemical dependency.  

In September 2010, the Veteran submitted a signed VA Form 9 
expressing disagreement with the decision not to reopen any 
of his previously denied claims.  Another VA Form 9, which 
was signed by the Veteran's representative, was received 
that same month and specifically limited the appeal to the 
issue of entitlement to service connection for chemical 
dependency. 

The RO sought clarification from both the Veteran and his 
representative as to whether the first VA Form 9 was 
intended as an NOD to the January 2010 rating decision, or 
as an application to reopen those claims.  No response was 
received from the Veteran.  In September 2011, the Veteran's 
representative indicated that all of his attempts to contact 
the Veteran had been unsuccessful.  He requested that the 
appeal continue with respect to the issue of entitlement to 
service connection for chemical dependency.  

The Veteran died in October 2012.  A statement of the case 
addressing the previously denied claims had not been issued 
at the time of his death or any time thereafter.  However, 
because there currently is no request for substitution under 
38 U.S.C.A. § 5121A of record, the Board need not remand the 
aforementioned claims for issuance of an SOC.  Cf. Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999). 


FINDING OF FACT

On September 6, 2013, prior to merits adjudication, the 
Board was notified that the Veteran died in October 2012. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, the appeal does not survive the 
Veteran's death, and the appeal must be dismissed for lack 
of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 
(2012); Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).  

The Board's dismissal of the appeal does not affect the 
right of an eligible person to file the request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 
3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 
U.S.C.A. § 5121A, substitution in case of death of a 
claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for 
substitution will include a living person who would be 
eligible to receive accrued benefits due to the claimant 
under 38 U.S.C.A. § 5121(a).

The Secretary of VA will be issuing regulations governing 
the rules and procedures for substitution upon death.  Until 
such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran should file a request 
for substitution with the VA regional office from which the 
claim originated (listed on the first page of this 
decision). 


ORDER

The appeal of entitlement to service connection for chemical 
dependency is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


